EXHIBIT 10.1
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), effective as of June 1, 2006, is
entered into by and between Wits Basin Precious Minerals Inc., a Minnesota
corporation (herein referred to as the “Company”), and Boston Financial
Partners, Inc., a Massachusetts corporation (herein referred to as the
“Consultant”).


WHEREAS, Company is a publicly-held corporation with its common stock traded on
the National Association of Securities Dealers’ Over-the-Counter Bulletin Board,
or OTCBB, under the symbol WITM; and


WHEREAS, Company desires to engage the non-exclusive services of Consultant to
represent the Company in investors communications and public relations with
existing shareholders, brokers, dealers and other investment professionals as to
the Company’s current and proposed activities, and to consult with management
concerning such Company activities.


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1. Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services through its officers, employees and
affiliates during the term specified in Section 2:
 
(a) Introduce the Company to the financial community;
 
(b) Assist and consult the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;
 
(c) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;
 
(d) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;
 
(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
preparing press releases for the Company with the Company’s involvement and
approval of press releases, reports and other communications with or to
shareholders, the investment community and the general public; consulting with
respect to the timing, form, distribution and other matters related to such
releases, reports and communications; and, at the Company’s request and subject
to the Company’s securing its own rights to the use of its names, marks, and
logos, consulting with respect to corporate symbols, logos, names, the
presentation of such symbols, logos and names, and other matters relating to
corporate image;
 
 
1

--------------------------------------------------------------------------------

 
 
(f) Upon the Company’s direction and approval, disseminate information regarding
the Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;
 
(g) Upon the Company’s approval, conduct meetings, in person or by telephone,
with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;
 
(h) At the Company’s request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and
 
(i) Otherwise perform as the Company’s consultant for public relations and
relations with financial professionals.


2. Term; Termination Provision.


2.1 Term.  Unless terminated by the Company pursuant to Section 2.2 hereof, the
term of this Agreement shall be for the calendar year ending December 31, 2006.


2.2 Termination by the Company. The Company may elect to terminate this
Agreement upon at least ten-day (10) written notice of termination to
Consultant, specifying an effective date for such termination.


3. Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate Consultant as follows:


3.1  For undertaking this engagement and for other good and valuable
consideration, the Company agrees to pay a one-time fee of One Hundred Thousand
($100,000).


3.2  The Company agrees to issue to the Consultant Six Hundred Twenty-Five
Thousand (625,000) shares of the Company's unregistered common stock (the
“Shares”) to be delivered to Consultant within twenty (20) business days of the
signing of this Agreement and shall, when issued and delivered to Consultant, be
fully paid and non-assessable. The Shares constitute payment for Consultant’s
agreement to consult the Company and is a non-refundable, non-apportionable, and
non-ratable retainer; and not deemed a prepayment for future services. If the
Company decides to terminate this Agreement for any reason whatsoever, it is
agreed and understood that Consultant will not be requested or demanded by the
Company to return any of the Shares hereunder.


3.3  Additionally, the Company shall grant to the Consultant a warrant to
purchase up to an aggregate of One Million (1,000,000) shares of the Company’s
$0.01 par value common stock, at an exercise price of $0.62 per share, with an
expiration date of May 30, 2008 (the “Warrants”).
 
 
2

--------------------------------------------------------------------------------

 


3.4  The Company warrants that the Shares and the Warrants (hereafter
collectively referred to as the “Securities”) issued to Consultant pursuant to
this Agreement shall have been duly authorized by the Company’s board of
directors
 
3.5  The Consultant acknowledges that the Securities issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, and
accordingly are “restricted securities” within the meaning of Rule 144 of the
Act. As such, the Securities may not be resold or transferred unless the Company
has received an opinion of counsel reasonably satisfactory to the Company that
such resale or transfer is exempt from the registration requirements of that
Act. The Company shall not unreasonably withhold approval of any application
filed by Consultant under Rule 144(d) of the Act to clear the subject Securities
of restriction after Consultant has satisfied the requirements of Rule 144(d).


3.6  In connection with the acquisition of Securities hereunder, the Consultant
represents and warrants to the Company, to the best of its knowledge, the
following:
 
(a) Consultant is an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act of 1933;
 
(b) Consultant was not formed for the specific purpose of acquiring the
Securities and is acquiring the Securities for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws;
 
(c) Consultant acknowledges that the Consultant has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning an investment in the
Securities, and any additional information which the Consultant has requested;
 
(d) Consultant has had experience in investments in restricted and publicly
traded securities, and Consultant has had experience in investments in
speculative securities and other investments which involve the risk of loss of
investment. Consultant acknowledges that an investment in the Securities is
speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits and risks of this investment without the
necessity of relying upon other advisors, and Consultant can afford the risk of
loss of its entire investment in the Securities;
 
(e) Consultant understands that the Shares may not be sold, transferred or
otherwise disposed of except pursuant to an effective registration statement or
appropriate exemption from registration under applicable state law and, as a
result, may be required to hold the Shares for an indefinite period of time; and
 
(f) Consultant understands and acknowledges that the certificates representing
the Shares issued will contain a restrictive securities legend and that the
certificates representing the Warrants issued upon exercise will also contain a
restrictive securities legend.


4. Expenses. Consultant agrees to pay for all of its expenses directly without
reimbursement.
 
 
3

--------------------------------------------------------------------------------

 


5. Confidentiality Obligations. As a condition to Consultant’s continuing
relationship with the Company as public relations and investor communications
advisor, Consultant understands and agrees as follows:


5.1  Consultant hereby acknowledges that it may have received, or may receive in
the future, certain confidential forward-looking statements (either written or
oral), reports, analyses, notes, evaluation material or other confidential or
non-public information from the Company concerning the Company (collectively,
the “Confidential Information”).


5.2  For the purposes of this Agreement, the definition of Confidential
Information shall not include information which:
 
(a) Had been made previously available to the public by the Company;
 
(b) Is or becomes generally available to the public, unless the information
being made available to the public results in a breach of this Agreement;
 
(c) Prior to disclosure to Consultant or Consultant’s representatives or agents,
was already rightfully in any such person’s possession; or
 
(d) Is obtained by Consultant or Consultant’s representatives or agents from a
third party who is lawfully in possession of such information, and not in
violation of any contractual, legal or fiduciary obligation to the Company, with
respect to such information and who does not require Consultant to refrain from
disclosing such information to others.


5.3  Consultant shall use the Confidential Information solely for the purpose of
performing the services required to be performed by Consultant hereunder.
Consultant, and any representatives and agents of Consultant, shall keep all
Confidential Information confidential by Consultant, and shall not disclose any
Confidential Information without the prior written consent of the Company;
provided, however, that any of such information may be disclosed to Consultant’s
representatives or agents who need to know such information for the purpose of
performing such services required to be performed hereunder (it being understood
that Consultant shall inform such representatives and agents of the confidential
nature of the Confidential Information and shall direct such representatives and
agents to treat such information confidentially). Consultant shall be
responsible for any breach of this Agreement by its representatives or agents.


5.4  Following the completion of its engagement by the Company, Consultant and
any representatives or agents of Consultant shall promptly return any
Confidential Information in their respective possessions to the Company, without
retaining any copy thereof, and destroy all analyses, compilations, studies or
other documents prepared by or for internal use which reflect, contain or embody
Confidential Information.


5.5  Consultant hereby acknowledges that it is aware, that the securities laws
of the United States prohibit any person who has material, non-public
information concerning the Company or a possible transaction involving the
Company from purchasing or selling securities in reliance upon such information
or from communicating such information to any other person or entity under
circumstances in which it is reasonably foreseeable that such person or entity
is likely to purchase or sell such securities in reliance upon such information.
 
 
4

--------------------------------------------------------------------------------

 


5.6  Consultant acknowledges and agrees that a violation of the terms of this
Agreement would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, Consultant agrees that, in addition to any other relief afforded by
law, including damages sustained by a breach of this Agreement and without any
necessity of proof of actual damage, the Company shall have the right to enforce
this Agreement by specific remedies, which shall include, among other things,
temporary and permanent injunctions, it being the understanding of Consultant
and the Company that both damages and injunctions shall be proper modes of
relief and are not to be considered as alternative remedies.


6. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that Consultant’s performance of its duties hereunder will in no way be measured
by the price of the Company’s common stock, nor the trading volume of the
Company’s common stock. It is also understood that the Company is entering into
this Agreement with Boston Financial Partners, Inc., (“BFP”), a Massachusetts
corporation and not any individual member of BFP, and, as such, Consultant will
not be deemed to have breached this Agreement if any member, officer or director
of BFP leaves the firm or dies or becomes physically unable to perform any
meaningful activities during the term of the Agreement, provided the Consultant
otherwise performs its obligations under this Agreement.


7. Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.


8. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless Consultant against any claims or litigation
including any damages, liability, cost and reasonable attorney’s fees as
incurred with respect thereto resulting from Consultant’s communication or
dissemination of any said information, documents or materials excluding any such
claims or litigation resulting from Consultant’s communication or dissemination
of information not provided or authorized by the Company.
 
 
5

--------------------------------------------------------------------------------

 


9. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a securities
Broker Dealer or a registered investment advisor.


10. Legal Representation. The Company acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement. Consultant
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the Consultant deemed necessary.


11. Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possess the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.


12. Attorney’s Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorney’s fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.


13. Waivers. The failure of any party to insist, in any one or more instances,
upon the performance of any of the terms or conditions of this Agreement or to
exercise any right, shall not be construed as a waiver of the future performance
of any such term or condition or the future exercise of such right.
 
 
6

--------------------------------------------------------------------------------

 


14. Notices. Any notice to be given shall be sufficiently given when received,
and, if mailed, shall be deemed received five (5) business days after the date
of mailing if sent by certified mail, postage prepaid, to the address of the
party set forth below:


To the Company:
To the Consultant:
Wits Basin Precious Minerals Inc.
Boston Financial Partners, Inc.
Stephen D. King, President
Thomas Brazil, President
900 IDS Center, 80 South 8th Street
601 Edgewater Drive, Suite 195
Minneapolis, MN 55402-8773
Boston, MA 01880


It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.


15. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Minnesota.
The parties agree that Minnesota will be the venue of any dispute and will have
jurisdiction over all parties.


16. Remedies and Enforcement. The obligations of Consultant contained Section 5
shall not be excused by any conduct of the Company. Consultant acknowledges that
any breach or threatened breach of the provisions of any of Section 5 would
result in irreparable harm, which may not be adequately compensated for by
monetary damages. Accordingly, in addition to any other rights the Company may
have at law or in equity, the Company may obtain an injunction against the
breach or continued breach of such provision. If the Company brings any action
to enforce this Agreement, the Court shall, in addition, to any legal or
equitable relief award by the court, award the Company its reasonable attorney’s
fees and expenses.


17. Severability. The invalidity or unenforceability of one or more provisions
of this Agreement shall not affect the validity or enforceability of any of the
other provisions, and this Agreement shall be construed as if such invalid or
unenforceable provisions were omitted. If any provision is unenforceable because
it is overbroad, the parties agree that such provision shall be limited to the
extent necessary to make it enforceable, it being the intent of the parties that
provisions of this Agreement be enforced to the maximum extent possible.


18. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.
 
Signature page follows
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year first above written.


WITS BASIN PRECIOUS MINERALS INC.
 

Date: ________________ By: _____________________________   Stephen D. King,
President 

 
CONSULTANT: BOSTON FINANCIAL PARTNERS, INC.
 

Date: ________________ By: _____________________________   Thomas Brazil,
President

 
 
8

--------------------------------------------------------------------------------

 